internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi 1-plr-118061-02 date date legend trust a b c date date a b c d e f g county state bank court plr-118061-02 dear this responds to your date letter and prior correspondence requesting a ruling that the modification of trust by judicial reformation will not affect the generation-skipping_transfer gst tax exempt status of trust under sec_2601 of the internal_revenue_code the facts and representations submitted are summarized as follows on date a a’s spouse b and a’s father c collectively trustors established trust an irrevocable inter_vivos_trust initially c contributed a shares of stock to trust a contributed b insurance policies on a’s life and a and b together contributed c community_property life_insurance policies d on a’s life and e on b’s life these c insurance policies are called a and b’s community_property or community policies in the trust instrument the c insurance policies contributed jointly by a and b have been redeemed paragraph of trust provides in pertinent part that trust will terminate if not sooner fully distributed under the provisions of paragraph sec_2 and five years after a and b both have died the trust shall be distributed upon such termination_date subject_to the provisions of paragraph to a ’s issue paragraph of trust provides as follows if b shall survive a the trustee shall serve as collection agent only with respect to the proceeds attributable to the b ’s one-half ½ community interest in the insurance policies shown on exhibit a the c insurance policies contributed by a and b jointly and immediately upon collection thereof shall distribute such portion of such proceeds outright to b for the purposes of this paragraph b shall be entitled to one-half ½ of the proceeds on community policies reduced by an amount equal to one-half ½ of the premiums_paid out of non-community funds and shall be entitled to an amount equal to one-half ½ of the premiums on separate policies paid out of community funds paragraph of trust provides in pertinent part as follows after a ’s death and during the life and celibacy of b but subject_to the provisions of paragraph the trustee shall distribute to b such amounts of the trust estate as in the trustee’s discretion are sufficient to provide for b as described below during the life of b following the death of a and while she is unmarried the income if any remaining in plr-118061-02 such trust estate after any distribution to be made to b at the time has been made and at any other time during the term of such trust estate may be accumulated and retained in whole or in part or the trustee from time to time may distribute to any one or more of a ’s issue such amounts of such trust estate as in the sole discretion of the trustee are in the best interests of such distributees trustors’ primary concern is for the support and maintenance of b during her life and celibacy in the standard of living to which she is accustomed at the death of a and trustors’ next greatest concern is for the other current beneficiaries of each trust and each trust shall be managed and distributions made therefrom accordingly paragraph of trust provides in pertinent part as follows for the purposes of paragraph trust shall be deemed to be comprised of two separate portions one such portion being that part of such trust estate attributable to a ’s contributions and being referred to as the a portion and the other such portion being all the rest of such trust estate and being referred to as the other portion the trustee shall maintain such records as shall be necessary to identify such portions all distributions of income or corpus from such trust estate following a ’s death other than those under paragraph shall be charged subject_to the provisions of the immediately succeeding sentence entirely against the a portion unless and except to the extent the trustee shall deem it to be for the best interests of b to charge such distributions to the other portion in which event such distributions shall be charged in such proportions as are determined by the trustee anything to the contrary in the immediately preceding sentence notwithstanding for the purposes of paragraph and for the purposes of paragraph as it applies to the a portion b shall be considered to have died on the last date of the calendar_year if any in which she first makes transfers following a ’s death to a person or entity other than one of a ’s issue in excess of dollar_figure f for a calendar_year for the purposes of paragraph as it applies to the other portion b shall be considered to have died on the date if any when she first exercises following a ’s death any general_power_of_appointment given her by the terms of any inter_vivos or testamentary_trust created by a and of which trust the trustee hereunder has written notice paragraph of the trust instrument provides as follows trustors hereby divest themselves of all reversionary interests hereunder if any whether by operation of law or otherwise none of the trust estate of any trust as it exists at any time shall ever under any plr-118061-02 circumstances be distributed to or vest in trustors if regardless of the foregoing under any circumstances any part or all of a_trust estate would be distributed to or would vest in trustors or any of them then the trustee shall convey and deliver such part of such trust estate to such charity using the term charity in its broadest legal sense as would be in the sole judgment of the trustee in the best interests of the citizens of county state a b and the trustee of trust desire to eliminate paragraph in its entirety because the insurance policies mentioned in paragraph have been redeemed and therefore do not exist anymore to eliminate paragraph in its entirety because the provision removing b as beneficiary if b makes transfers to any person other than a’s descendants in excess of dollar_figuref prevents achieving trustors’ primary concern to provide the support and maintenance of b during her life in the standard of living to which she is accustomed at the death of a and to modify paragraph sec_3 and to remove outdated language and clarify conflicting provisions a b and the trustee of trust petitioned court to modify the terms of trust in its order dated date court approved the deletion of paragraph sec_2 and and the modification of paragraph sec_3 and the court found that dollar_figureg represents the accumulated cash_value of b’s original transfer to trust the order also states that the trustee shall pay out of trust principal to b the sum of dollar_figureg and after such payment b shall not be considered a trustor under any provision of trust paragraph is modified to read in pertinent part as follows a ’s primary concern is for the support and maintenance of his wife b during her life in the standard of living to which she is accustomed at the death of a and a ’s next greatest concern is for the other current beneficiaries of such trust and such trust shall be managed and distributions made therefrom accordingly after the death of a and during the life of b the trustee shall distribute to b from time to time such amounts of the trust estate of trust as in the discretion of the trustee are sufficient to provide for the support and maintenance of b in the standard of living to which she is accustomed at the death of a the income if any remaining in such trust estate after any distribution to be made to b may be accumulated and retained in whole or in part or the trustee from time to time may distribute to any one or more of a ’s issue such amounts of such trust estate as in the sole discretion of the trustee are in the best interests of such distributees paragraph is modified to read as follows trustors hereby divest themselves of all reversionary interests plr-118061-02 hereunder if any whether by operation of law or otherwise b shall not be considered a trustor under any provisions of this indenture of trust none of the trust estate of any trust as it exists at any time shall ever under any circumstances be distributed to or vest in trustors if regardless of the foregoing under any circumstances any part or all of a_trust estate would be distributed to or would vest in trustors or any of them then the trustee shall convey and deliver such part of such trust estate to such charity using the term charity in its broadest legal sense as would be in the sole judgment of the trustee in the best interests of the citizens of county state the current trustee of trust is bank the trustee represents that no additions actual or constructive have been made to trust after date the trustee has requested that we rule that the proposed judicial modification of trust will not constitute an addition to trust or otherwise subject trust to the gst tax provisions of chapter of the code and will not cause the corpus of trust to be treated as if it had been added to trust after date and will not cause trust to lose its exempt status under sec_2601 and sec_26 sec_2601 imposes a tax on every generation-skipping_transfer sec_2611 provides that for purposes of the gst tax the term generation- skipping transfer means a taxable_distribution taxable_termination and a direct_skip under b a of the tax reform act and and sec_26_2601-1 of the generation-skipping_transfer_tax regulations the generation-skipping_transfer_tax provisions do not apply to any generation-skipping_transfer under a_trust as defined in sec_2652 that was irrevocable on date however this exemption does not apply if additions actual or constructive are made to the trust after date under sec_26_2601-1 any trust in existence on date will be considered irrevocable unless the settlor had a power that would have caused inclusion of the trust in his or her gross_estate under sec_2038 and sec_2042 if the settlor had died on date sec_26_2601-1 provides rules for determining when a modification judicial construction settlement agreement or trustee action with respect to a_trust that is exempt from the generation-skipping_transfer_tax under sec_26_2601-1 or hereinafter referred to as an exempt trust will not cause the trust to lose its exempt status the regulation provides that the rules contained in the paragraph are applicable only for purposes of determining whether an exempt trust retains its exempt status for generation-skipping_transfer_tax purposes the rules do not apply in determining for example whether the transaction results in a gift subject_to gift_tax or may cause the plr-118061-02 trust to be included in the gross_estate of a beneficiary or may result in the realization of capital_gain for purposes of sec_1001 sec_26_2601-1 provides that a modification of the governing instrument of an exempt trust including a trustee distribution settlement or construction that does not satisfy sec_26 b i a b or c by judicial reformation or nonjudicial reformation that is valid under applicable state law will not cause an exempt trust to be subject_to the provisions of chapter if the modification does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification and the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust sec_26_2601-1 provides in pertinent part that for purposes of this section a modification of an exempt trust will result in a shift in beneficial_interest to a lower generation beneficiary if the modification can result in either an increase in the amount of a gst transfer or the creation of a new gst transfer to determine whether a modification of an irrevocable_trust will shift a beneficial_interest in a_trust to a beneficiary who occupies a lower generation the effect of the instrument on the date of the modification is measured against the effect of the instrument in existence immediately before the modification in the present case trust was created and became irrevocable on date and there have been no additions made to trust after date accordingly trust is exempt from the gst tax under sec_26_2601-1 based on the facts submitted and the representations made the modification of trust will not result in a shift of any beneficial_interest in trust to any beneficiary who occupies a lower generation as defined in sec_2651 than the persons who held the beneficial_interest prior to the modification further the modification will not extend the time for vesting of any beneficial_interest beyond the period provided for in trust before the modification accordingly based on the information submitted and representations made we conclude that the proposed modification of trust will not constitute an addition to trust or otherwise subject trust to the gst tax will not cause the corpus of trust to be treated as if it had been added to trust after september and will not cause trust to lose its gst tax exempt status except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically no opinion is expressed concerning whether any portion of trust will be includible in b’s estate under sec_2036 or whether any of the plr-118061-02 beneficiaries of trust other than b have made a gift to b under sec_2503 this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent sincerely melissa liquerman melissa liquerman chief branch office of associate chief_counsel passthroughs and special industries enclosures cc copy of this letter copy for sec_6110 purposes
